DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed July 28, 2021 is acknowledged.
Claims 1-24 were pending. Claims 1-6 and 8-23 are being examined on the merits. Claim 7 is withdrawn. Claim 24 is canceled.

Response to Arguments
Applicant’s arguments filed July 28, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and amendments to the claims:

	Objections to the Drawings – Fig. 13
	Objections to the Specification – Fig. 17 description
	Objections to the Specification – Sequence Listing incorporation-by-reference
	Rejection of claims 3-6 and 22-23 under 35 USC § 112(b), indefiniteness
	Rejection of claim 12 under 35 USC § 112(b), lack of antecedent basis

Objections to the Drawings – Fig. 5
	Applicant argues that the objection to Fig. 5 should be withdrawn in view of the replacement drawing submitted July 28, 2021, which addresses the informality issue of illegible text.
	The replacement drawing submitted July 28, 2021 appears to be identical to the originally filed Fig. 5, and the text remains illegible. 
	The objection is maintained.

Rejection of claims 1-6 and 8-23 under 35 USC § 101
	Applicant argues that the claim rejections under 35 USC § 101 should be withdrawn as, in particular, independent claims 1 and 2 require one or more steps that are not naturally-occurring as they “necessarily require [the] hand of man” (Remarks, p. 11). Applicant also argues that the step of “determining the absolute growth” is also not an abstract idea, as non-naturally occurring steps must occur prior to the “determining” step (Remarks, p. 11).
	The Examiner agrees that claims 1 and 2 require steps that are not naturally-occurring, however, this is not dispositive as to the subject matter eligibility analysis. In addition, even though the step of “determining the absolute growth” requires non-naturally occurring steps prior to it, perhaps to generate data to use for the “determining”, that does not automatically transform the abstract idea of “determining” into patent-eligible subject matter. Rather, as discussed below in conjunction with the 35 USC § 101 rejections, the relevant questions are whether the elements in the claims, that are in addition to the abstract idea, integrate the judicial exception into a practical application (Step 2A, Prong Two), and whether the additional 
	Applicant additionally argues that the rejections should be withdrawn in view of the instant amendments to claims 1 and 2 to replace the “determining” step with a “measuring” step and a “charactering” step, respectively (Remarks, p. 11).
	Regarding the amendment to claim 1 replacing “determining absolute growth based on the measurements” with “measuring absolute growth based on the measurements”, the Examiner notes that the meaning of “measuring … based on … measurements” is not clear, as discussed below in conjunction with the 35 USC § 112(b) rejections. To the extent that “measuring” means something to the effect of “performing calculations”, then the rejection of claim 1 is maintained.
	Regarding the amendment to claim 2 replacing “determining absolute growth based on the measurements” with “charactering the microflora”, the Examiner notes that “charactering … based on measurements” seems to necessarily require some sort of abstract idea (e.g., performing a mathematical calculation or a mental process to, e.g., assign the microflora to a certain group). Consequently, the rejection is also maintained as to claim 2. Claim 2 is not, however, rejected under 35 USC § 112(b), because the meaning of “charactering” is not unclear based on the meaning in the art of “charactering” (or the more commonly used, “characterizing”) bacteria, and when the term is read view of the specification.
	This argument is not persuasive. The rejection is maintained.

Rejection of claims 1-6, 8-18 and 20-23 under 35 USC § 103 over Ismagilov in view of Blainey, Bachmann and Goel
	Applicant argues that the claim rejections under 35 USC § 103 should be withdrawn as the cited art does not teach or suggest all the limitations of, in particular, independent claims 1 and 2 (Remarks, pp. 12-14). Specifically, Applicant argues that Ismagilov does not teach encapsulating a bacterium in an aqueous droplet surrounded by an oil-phase (Remarks, p. 13). Applicant additionally argues that Bachmann does not cure the deficiency of Ismagilov because Bachmann teaches “compartmentalizing single cells in water-in-oil emulsions for the purpose of selecting strains with increased biomass yield … not for the purpose of selecting strains with increased growth rate” (Remarks, p. 14). Also, Applicant argues that Blainey does not cure at least some of the deficiencies of Ismagilov (Remarks, p. 13), and that Goel does not cure the deficiencies of the three other references (Remarks, p. 14).
	The Examiner agrees, and stated in the Non-Final Office Action mailed April 28, 2021 (p. 12), that Ismagilov does not teach that the bacterium is encapsulated in a droplet surrounded by an oil-phase. However, Bachmann teaches this limitation (Non-Final Office Action mailed April 28, 2021, p. 12). Regarding Applicant’s argument that Bachmann’s intended use for the compartmentalization differs from that of the instantly claimed method, the Examiner notes that statements of intended use that do not impose any manipulative differences on the claimed method cannot be used to distinguish the art. If the claimed combination arguably renders the limitation inoperable for its intended purpose, that would be a relevant inquiry to the obviousness analysis. However, Applicant has not presented such an argument. Finally, regarding Blainey and Goel, Applicant’s arguments address the teachings of the references 
	These arguments are not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

Rejection of claim 19 under 35 USC § 103 over Ismagilov in view of Blainey, Bachmann, Goel and Apte
	Applicant argues that the rejection of claim 19 should be withdrawn as Apte does not cure the deficiencies, discussed above, of Ismagilov, Blainey, Bachmann and Goel (Remarks, p. 14).
	The Examiner disagrees with Applicant’s characterization of the cited references, in particular of Ismagilov and Bachmann, as discussed above.
This argument is not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

Provisional Double-Patenting Rejection of claims 1-2, 8-10, 12-13 and 17-20 over 16/323,203 in view of Blainey
	Applicant states that this rejection is traversed the rejection to the extent that is applies to the currently amended claims, but does not provide any showing in support of that statement. Applicant also request that this rejection be held in abeyance until allowable subject matter is indicated in either the instant application or the co-pending ‘203 application (Remarks, p. 14).
should not held in abeyance. 
	Therefore, to comply with MPEP 804, a reply must either include the filing of a terminal disclaimer, or a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims. If neither of these is included, the reply is non-responsive.
	The rejection is maintained with modifications to address the amendments in the instant case and the conflicting ‘203 application, as Applicant’s reply is non-responsive to the provisional double-patenting rejection.

Substitute Specification
The Substitute Specification filed July 28, 2021 has been entered.

Information Disclosure Statement
The Information Disclosure Statement submitted July 28, 2021 has been considered.

Drawings
The drawings are objected to because of the following informalities: 
Regarding Fig. 5, the text to the right of the heatmap is illegible.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 and 8-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	In this case, as to Step 1, claims 1-6 and 8-23 are directed to one of the four statutory categories since they are drawn to a process.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 1-6 and 8-23 recite a judicial exception. Specifically, in claims 1-2 and 20-21, the steps of “measuring the absolute growth” (claims 1 and 20-21) or “charactering the microflora” (claim 2) of the encapsulated bacterial strain using measurements of total DNA and relative abundance, is an abstract idea; in particular, it is either a mathematical relationship or a mental process. 

	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception.  
	In this case, claims 1-6 and 8-23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by 
Ismagilov (WO 2016/085632 A2), isolating and encapsulating bacteria (e.g., paras. 177 and 300), incubating bacteria in the presence of various reagents and drugs (e.g., paras. 83, 234 and 287-288), extracting DNA (e.g., paras. 240 and 291) and quantifying DNA with qPCR (e.g., paras. 54 and 226) were all performed routinely prior to the effective filing date of the claimed invention, as were encapsulating bacteria in a droplet surrounded by an oil phase, as evidenced by Bachmann1 (Availability of public good shapes the evolution of competing metabolic strategies, PNAS, 110(35): 14302-14307, 2013; p. 14303, left col., para. 1), and sequencing DNA, as evidenced by Blainey (US Patent App. Pub. No. 2016/0312275; para. 106). In addition, the 
	In view of the foregoing, claims 1-6 and 8-23 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “(e) measuring … based on the measurements obtained in (d)”. The meaning of this limitation is unclear. Specifically, it is unclear what “measuring … measurements” means. Step (d) generates data points of total DNA quantity and relative abundance, while step (e) then uses those data points to somehow generate an “absolute 

	Claims 3-5 and 8-21 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issue of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-6, 8-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov (WO 2016/085632 A2) in view of Blainey (US Patent App. Pub. No. 2016/0312275), Bachmann2 (Availability of public good shapes the evolution of competing metabolic strategies, PNAS, 110(35): 14302-14307, 2013) and Goel (Standardized Assay Medium to Measure Lactococcus lactis Enzyme Activities while Mimicking Intracellular Conditions, Appl Environ Microbiol, 78(1): 134-143, 2012).

Regarding independent claim 1, Ismagilov teaches …
A method for measuring absolute growth of a bacterial strain from a mixed microbial community, comprising: (para. 70: “samples include … insect and nematode gut microbial communities”; para. 219: “rapidly identify a cell … quantify their load”; para. 225: “provide quantification of total cell load and species and/or strain identification”; para. 288: “the devices enable measurement of the distribution of growth rates and doubling time of susceptible strains or cells”);
(a) isolating a single bacterium from a mixed microbial community by encapsulating the bacterium in an aqueous droplet to obtain an encapsulated bacterium (para. 177: “the separate reaction volumes are … droplets”; para. 300: “compartmentalizing cells or microorganisms in E. coli isolates … were pre-cultured in [aqueous] BHI or [aqueous] urine prior to dilution … in 1:1 BHI:urine”);
(b) incubating the encapsulated bacterium under conditions appropriate for growth to obtain a single encapsulated bacterial strain (para. 287: “capability to monitor growth at the single cell level”; para. 288: “the devices enable measurement of … doubling times”; para. 234: “the isolated cells are cultured in individual incubation chambers to generate a plurality of clonal populations from the sample”); 
(c) extracting DNA from the encapsulated bacterial strain at one or more time points during incubation (para. 240: “after incubation of the sample … the cells of interest … are lysed … in order to extract … DNA”; para. 291: “devices can be used to establish the smallest change detectable in gene expression … under a variety of incubation … times”); 
(d) measuring: (i) the quantity of total DNA extracted at each time point using quantitative Polymerase Chain Reaction ("qPCR") via primers that target a variable region within a conserved gene sequence (para. 54: “performing a sequence-specific quantification of a nucleic acid from the microorganism”; para. 226: “primers can be used to target genes, such as for example the conserved region of the 16S gene, in order to quantify nucleic acid concentration … can be used to target hyper-variable regions of the 16S gene, in order to quantify and identify microorganisms”); 
and (ii) the relative abundance at each time point of the encapsulated bacterial strain in the mixed microbial community (para. 94: “the relative quantification of these targets with 

Ismagilov does not teach that the bacterium is encapsulated in a droplet surrounded by an oil-phase. However, Bachmann teaches this limitation (p. 14303, left col., para. 1).

Ismagilov does not teach (ii) that the relative abundance [is measured] … through sequencing of the same variable region within a conserved gene sequence as in (i) using the same primers as in (i); or (e) measuring absolute growth based on the measurements obtained in (d) at each time point. However, Blainey teaches determining the relative abundance and absolute abundance (para. 16), and teaches determining the growth of the cells with DNA sequencing (para. 106). Blainey also teaches “performing PCR amplification of the 16S … DNA region … then performing next generation sequencing (NGS) … on the resulting PCR product. The relative abundance … is inferred from the relative frequency of the species specific DNA sequence in the NGS data” (para. 138). 


	Regarding independent claim 2, Ismagilov teaches …
A method for characterizing the microflora in a patient's gut, comprising: (para. 70: “a sample can be … a gut sample, … a stool sample””; para. 219: “rapidly identify a cell … quantify their load”; para. 225: “provide quantification of total cell load and species and/or strain 
(a) isolating each bacterium within a patient's stool sample by individually encapsulating the bacterium in an aqueous droplet to obtain individually encapsulated bacterium (para. 70: “a sample can be … a stool sample”; para. 177: “the separate reaction volumes are … droplets”; para. 300: “compartmentalizing cells or microorganisms in small volumes via stochastic confinement (e.g., via droplets)”; para. 239: “the incubation chamber is designed to process samples … containing single cells”; para. 287: “can be used to monitor single cells from the target organisms”; para. 358: “E. coli isolates … were pre-cultured in [aqueous] BHI or [aqueous] urine prior to dilution … in 1:1 BHI:urine”);
(b) incubating each encapsulated bacterium under conditions appropriate for growth to obtain encapsulated bacterial strains (para. 287: “capability to monitor growth at the single cell level”; para. 288: “the devices enable measurement of … doubling times”; para. 234: “the isolated cells are cultured in individual incubation chambers to generate a plurality of clonal populations from the sample”);
(c) extracting DNA from each encapsulated bacterial strain at one or more time points during incubation (para. 240: “after incubation of the sample … the cells of interest … are lysed … in order to extract … DNA”; para. 291: “devices can be used to establish the smallest change detectable in gene expression … under a variety of incubation … times”);
(d) measuring: (i) the quantity of total DNA extracted at each time point using quantitative Polymerase Chain Reaction ("qPCR") via primers that target a variable region within a conserved gene sequence (para. 54: “performing a sequence-specific quantification of 
and-34-Attorney Docket No.: 17-1105-US2 (ii) the relative abundance at each time point of the encapsulated bacterial strain in the microflora (para. 94: “the relative quantification of these targets with and/or without treatment with antibiotics will be used to determine antibiotic susceptibility”; para. 291: “devices can be used to establish the smallest change detectable in gene expression … under a variety of incubation … times”).

Ismagilov does not teach that the bacterium is encapsulated in a droplet surrounded by an oil-phase. However, Bachmann teaches this limitation (p. 14303, left col., para. 1).

Ismagilov does not teach (ii) that the relative abundance [is measured] … through sequencing of the same variable region within a conserved gene sequence as in (i) using the same primers as in (i); or (e) charactering the microflora based on the measurements obtained in (d) at each time point. However, Blainey teaches determining the relative abundance and absolute abundance (para. 16), and teaches determining the growth of the cells with DNA sequencing (para. 106). Blainey also teaches “performing PCR amplification of the 16S … DNA region … then performing next generation sequencing (NGS) … on the resulting PCR product. The relative abundance … is inferred from the relative frequency of the species specific DNA sequence in the NGS data” (para. 138). 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov and incorporate the aqueous droplet surrounded by an oil-phase of Bachmann. Ismagilov teaches the need for rapid and accurate antimicrobial susceptibility testing. Bachmann teaches that surrounding a microorganism in an aqueous droplet with an oil-phase prevents diffusion of molecules between individual droplets. Therefore, the ordinary artisan would have been motivated to incorporate the oil-phase of Bachmann into the aqueous droplet of Ismagilov in order to increase the accuracy of the assay, and would have had an expectation of success as Ismagilov does not limit the encapsulation techniques that may be used in the antimicrobial susceptibility testing.
In addition, Blainey teaches that there are various methodologies for determining absolute and relative abundance values. The ordinary artisan would have been motivated to try various “determining” methodologies in the Ismagilov plus Bachmann method in order to optimize and customize the assay as needed, and would have had an expectation of success as Ismagilov does not limit how the qPCR and sequencing data is analyzed.

	Regarding dependent claims 3, 6 and 22-23, Ismagilov additionally teaches wherein (b) further comprises incubating each encapsulated bacterium in both the presence and absence of the antibiotic (paras. 83, 234) under conditions appropriate for growth (paras. 88, 234) to obtain a single encapsulated bacterial strain for each of the “in the presence” and “in the absence” conditions (paras. 234, 287), and further comprising (f) measuring the growth of the bacterial strain in the presence and absence of an antibiotic drug (paras. 286-288), as recited in claim 3. The teachings of Ismagilov that relate to claim 3, also apply to claim 6, as the instant specification teaches that a xenobiotic can be an antibiotic (para. 71), and Ismagilov additionally teaches testing bacteria isolated from the gut (paras. 68, 70). In addition, regarding claim 6, Ismagilov teaches wherein the step of charactering comprises assessing the ability of a gut bacterial strain to inactivate a xenobiotic (para. 79: ESBLs; also paras. 290, 297-299). The ingested chemical xenobiotic of claim 22, and the therapeutic drug of claim 23, also read on the Ismagilov antibiotics. 
	
	Regarding dependent claim 4, Ismagilov does not teach wherein the bacterial strain is sensitive to an antibiotic drug when the measurement in (f) demonstrates that the bacterial strain grown in the presence of an antibiotic drug exhibits less than 50% of the growth of the same bacterial strain grown in the absence of an antibiotic drug. However, this is an arbitrary design choice.
	
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the antibiotic sensitivity criteria of 50% growth. Ismagilov teaches measuring various growth parameters, but does not specify a particular threshold for determining antibiotic sensitivity. However, the ordinary artisan would have been able to optimize the assay through routine experimentation to arrive at the 50% threshold. In addition, it appears that the particular 50% value is merely a matter of design choice, and as such, is prima facie obvious.



	Regarding dependent claim 8, Ismagilov additionally teaches wherein isolation of the bacterium via encapsulation is random. That is, the instant specification defines “random” encapsulation as “encapsulation that follows the Poisson distribution” (para. 42). Ismagilov teaches split samples that are limited by Poisson statistics (para. 85), and teaches Poisson analysis to perform various types of analysis on the sample (paras. 180, 196).

	Regarding dependent claim 9, Ismagilov additionally teaches wherein the bacterium is incubated under anaerobic conditions (para. 125).

	Regarding dependent claims 10-12, Ismagilov additionally teaches wherein the aqueous droplet encapsulating the bacterium comprises nutrient-rich culture medium (para. 67), as recited in claim 10, wherein the culture medium comprises BHI medium (para. 67), as recited in claim 11, wherein the culture media is modified to include a change in oxygen concentration (para. 118), pH (para. 118) or salt (para. 118) concentration, as recited in claim 12.

	Regarding dependent claims 13-16, Bachmann additionally teaches wherein the aqueous droplet encapsulating the bacterium comprises defined medium (p. 14306, left col., para. 3), as recited in claim 13, wherein the defined medium comprises a carbon source (p. claim 14, and wherein the carbon source is glucose (p. 14306, left col., para. 3), as recited in claim 15. In addition, Bachmann cites Goel as teaching the defined medium. Goel teaches wherein the defined medium comprises an amino acid (p. 134, right col., para. 3 through p. 135, left col., para. 1), as recited in claim 16.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the defined medium of Bachmann. Ismagilov teaches the need for rapid and accurate antimicrobial susceptibility testing. Goel teaches that the defined medium used in Bachmann is designed to reflect as closely as possible the conditions encountered by the enzymes in the cell (p. 134, right col., para. 2). Therefore, the ordinary artisan would have been motivated to incorporate the defined medium of Bachmann into the Ismagilov plus Bachmann and Blainey method in order to increase the accuracy of the method, and would have had an expectation of success as optimizing culture media is well known in the art, and because Ismagilov does not limit the culture media that may be used to suspend the microorganisms.

	Regarding dependent claims 17-18, Ismagilov additionally teaches incubating the bacterium at 37°C (para. 302), as recited in claim 17, and at 39°C (para. 302), as recited in claim 18.

	Regarding dependent claim 20, Ismagilov and Blainey suggest wherein the absolute growth is measured by multiplying the relative abundance sequencing data obtained for each 

	Regarding dependent claim 21, Ismagilov and Blainey suggest wherein the absolute growth is measured by dividing the absolute number of cells at T24 by the absolute number of cells at T0. Specifically, Ismagilov teaches incubating cells with and without antibiotics for various periods of time and then extracting and quantifying DNA from the original test sample, or from an incubated sample (para. 67). In addition, Blainey teaches determining the growth of the cells with DNA sequencing (para. 106), and “performing PCR amplification of the 16S … DNA region … then performing next generation sequencing (NGS) … on the resulting PCR product” (para. 138). In addition, Ismagilov teaches incubating for various periods of time (e.g., > 60 minutes), but does not specifically teach 24 hours.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the Blainey methodologies for determining abundance values. Ismagilov teaches the need for rapid and accurate antimicrobial susceptibility testing. Blainey teaches that there are various methodologies for determining absolute and relative abundance values. The ordinary artisan would have been motivated to try various determining methodologies in the 

In view of the foregoing, claims 1-6, 8-18 and 20-23 are prima facie obvious over Ismagilov in view of Blainey, Bachmann and Goel.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov (WO 2016/085632 A2) in view of Blainey (US Patent App. Pub. No. 2016/0312275), Bachmann3 (Availability of public good shapes the evolution of competing metabolic strategies, PNAS, 110(35): 14302-14307, 2013) and Goel (Standardized Assay Medium to Measure Lactococcus lactis Enzyme Activities while Mimicking Intracellular Conditions, Appl Environ Microbiol, 78(1): 134-143, 2012) as applied to claim 1 above, and further in view of Apte (US Patent App. Pub. No. 2015/0211055).

Regarding dependent claims 19, Apte teaches primers (para. 118) identical to SEQ ID 
NOs: 1 and 2.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the Apte primers. Ismagilov teaches performing qPCR on target genes, including 

	In view of the foregoing, claim 19 is prima facie obvious over Ismagilov in view of Blainey, Bachmann and Goel, and further in view of Apte.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-10, 12-13 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8-13 of copending 16/323,203 (hereinafter, the ‘203 application) in view of Blainey (US Patent App. Pub. No. 2016/0312275). 

This is a provisional nonstatutory double patenting rejection.
	
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘203 application in view of Blainey teach or suggest all of the limitations of instant independent claim 1. 
	Specifically, instant claim 1 and the ‘203 application claim 1 are each directed to measuring the growth of a bacterial strain, and differ only in that instant claim 1 measures the absolute growth of the bacterial strain, while the ‘203 application claim 1 generates a growth curve. Further, instant claim 2 and the ‘203 application claim 3 are each directed to measuring the microflora in a patient’s gut, and, as with claim 1 from each application above, differ only in the determination of absolute growth versus generating a growth curve. However, regarding each of these claims, as discussed above in the obviousness rejection, Blainey teaches performing various types of analysis, including determinations of relative and absolute abundance of cells in a sample, on the data generated.

In addition, regarding the dependent claims - 
The additional limitations of instant claim 8 are identical to the additional limitations of the ‘203 application claim 4, as are the additional limitations in instant claim 9 and the ‘203 application claim 5, instant claim 10 and the ‘203 application claim 6, instant claim 13 and the 
Instant claim 12 includes both of the limitations (i.e., changing pH or salt concentration) of the ‘203 application claim 8.
The primer sequences in instant claim 19 are identical to the primer sequences in the ‘203 application claim 12.
Instant claim 20 and the ‘203 application claim 13 are each directed to performing mathematical analysis on data generated from the method. While the specific calculations differ between the two claims, the data underlying those calculations (e.g., relative abundance sequencing data) is the same.
Modifying the ‘203 application methods with different data analysis techniques would have been prima facie obvious to the ordinary artisan in view of Blainey, since Blainey teaches performing various types of analysis, including a determination of absolute abundance, on the generated data. Accordingly, the ordinary artisan would be able to select an appropriate data analysis method to optimize the method as needed, and would have had an expectation of success as utilizing various data analysis methods is well known in the art.



Conclusion
Claims 1-6 and 8-23 are being examined, and are rejected. Claim 7 is withdrawn. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bachmann was cited in the Information Disclosure Statement submitted May 15, 2019.
        2 Bachmann was cited in the Information Disclosure Statement submitted May 15, 2019.
        3 Bachmann was cited in the Information Disclosure Statement submitted May 15, 2019.